 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER A. MESHOT, State Bar No. 117061
     Supervising Deputy Attorney General
 3   DIANA ESQUIVEL, State Bar No. 202954
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7320
 6    Facsimile: (916) 322-8288
      E-mail: Diana.Esquivel@doj.ca.gov
 7
     Attorneys for Defendants Department of Forestry
 8   and Fire Protection
 9                               IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                          SACRAMENTO DIVISION

12
13
     HEATHER BURCHETT and GRIFFIN                               No. 2:19-cv-01812 MCE-EFB
14   BURCHETT, et al.,                                          [Removed action]
15                            Plaintiffs, STIPULATION AND ORDER FOR
                                          SEVEN-DAY EXTENSION FOR
16             v.                         DEFENDANT CALFIRE TO FILE ITS
                                          RESPONSE TO THE COMPLAINT
17                                        [L.R. 143, 144(a)]
     STATE OF CALIFORNIA DEPARTMENT
18   OF FORESTRY AND FIRE
     PROTECTION, et al.,                  Action Filed: July 24, 2019
19
                                              Defendants.
20
21
22
23         Under Federal Rule of Civil Procedure 6(b)(1) and Local Rules 143 and 144(a), Plaintiffs

24   and the California Department of Forestry and Fire Protection (CalFire), through their respective

25   counsel of record, request and stipulate to a seven-day extension, up to and including October 25,

26   2019, for CalFire to respond to the complaint. CalFire’s response is currently due on October 18,

27   2019, based on the parties’ prior stipulation. (See ECF No. 6.)

28
                                                            1
     Stipulation and Order for 7-Day Extension for Defendant CalFire to Respond to the Complaint
     (2:19-cv-1812 MCE-EFB)
 1         Good cause exists to grant this stipulated request because the parties have been discussing
 2   whether a resolution on the claims against CalFire can be reached. With no resolution imminent
 3   and the deadline for CalFire’s response approaching, the parties agree to a seven-day extension
 4   for CalFire to file its response.
 5         By entering into this Stipulation, Plaintiffs expressly do not waive any rights pursuant to 28
 6   U.S.C. § 1447(c) to pursue their Motion to Remand and do not waive any other rights they may
 7   have to challenge the jurisdiction of this Court.
 8         IT IS SO STIPULATED.
 9   Dated: October 16, 2019                                Respectfully submitted,
10                                                          XAVIER BECERRA
                                                            Attorney General of California
11                                                          PETER A. MESHOT
                                                            Supervising Deputy Attorney General
12
13                                                          /s/ Diana Esquivel
14                                                          DIANA ESQUIVEL
                                                            Deputy Attorney General
15                                                          Attorneys for Defendants Department of Forestry
                                                            and Fire Protection
16

17   Dated: October 16, 2019                                EISENBERG CUTT KENDELL & OLSON
18
                                                            /s/ Nathan S. Morris (as authorized 10/16/19)
19
                                                            JEFFREY D. EISENBERG (Admitted pro hac vice)
20                                                          NATHAN S. MORRIS (Admitted pro hac vice)
                                                            Attorneys for Plaintiffs
21
22   SA2019104703
     33809395.docx
23
24
25
26
27
28
                                                            2
     Stipulation and Order for 7-Day Extension for Defendant CalFire to Respond to the Complaint
     (2:19-cv-1812 MCE-EFB)
 1                                                      ORDER
 2         Having considered the parties’ stipulated request and good cause appearing, the request for
 3   a seven-day extension for Defendant CalFire to respond to the complaint is GRANTED. CalFire
 4   shall respond to the complaint on or before October 25, 2019.
 5         IT IS SO ORDERED.
 6   Dated: October 17, 2019
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                            3
     Stipulation and Order for 7-Day Extension for Defendant CalFire to Respond to the Complaint
     (2:19-cv-1812 MCE-EFB)
